DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the limitation “a spread spectrum clock (SSC) generator configured to generate a spread spectrum clock based on a frequency modulation rate value; a clock distribution circuit configured to distribute the generated spread spectrum clock into the plurality of function blocks; a memory configured to store predetermined frequency modulation rate values respectively corresponding to the plurality of function blocks; and a control circuit, wherein the control circuit is configured to: generate the spread spectrum clock based on a smaller frequency modulation rate value among a first frequency modulation rate value and a second frequency modulation rate value respectively corresponding to a first function block and a second function block, which are operating, from among the plurality of function blocks.” (emphasis added) is unclear.  For example, it is not clear which circuit generates a spread spectrum clock.  Thus, it is unclear because it cannot be determined what is being claimed here.  Correction and/or clarification is required.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are the necessary sequence of steps that produce the claimed function/result such as “generating a spread spectrum clock based at least on a smaller frequency modulation rate value among a first frequency modulation rate value and a second frequency modulation rate value respectively corresponding to a first function block and a second function block, which are operating, from among the plurality of function blocks” as recited in Claim 11.  Since, there is no step of operating for supporting those claimed function/result in order.  For example, as described in the specification (see paragraphs [0046] – [0053] and in conjunction with Figs. 1 and 2) there are several necessary sequence of steps are omitted such as at least steps of “An operation that is described as being performed by the integrated circuit 200 may be implemented by instructions capable of being performed (or executed) by the control circuit 210 of the integrated circuit 200.  The instructions may be stored in a memory of the integrated circuit 200 illustrated in FIG. 2” (emphasis added) and “In an embodiment, it is assumed that the memory of the control circuit 210 stores about 0.5% being a frequency modulation rate value corresponding to the eMMC block 241, about 0.1% being a frequency modulation rate value corresponding to the PCIE block 242, about 2% being a frequency modulation rate value corresponding to the memory I/O block 243, and about 0.2% being a frequency modulation rate value corresponding to the USB block 244.  In operation 301 according to an embodiment, the control circuit 210 may monitor the plurality of function blocks 240 and may determine that the eMMC block 241 and the USB block 244 operate.  According to an embodiment, the control circuit 210 may determine about 0.2% being a smaller value among about 0.5% being the frequency modulation rate value corresponding to the eMMC block 241 and about 0.2% being the frequency modulation rate value corresponding to the USB block 244 as the frequency modulation rate value of the SSC generator 220.  
Furthermore, Claims 12-15 are rejected due to their dependencies on the base Claim 11.

Double Patenting
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        April 10, 2021